Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or fairly suggest a centerless grinding apparatus and a method of monitoring such an apparatus comprising: a grinding wheel and 5a regulating wheel for grinding a work supported on a blade disposed between the grinding wheel and the regulating wheel; a work rest which supports the blade having a pair of stress sensors disposed at different places in the blade or the work rest, a controller for controlling drive mechanism of the wheels and work rest, the controller includes: a storage device which stores a correlation information indicating a correlation between loads acting on the blade and each of outputs of the pair of stress sensors; a load measurement unit which measures a load applied to the blade based on each of the outputs of the pair of stress sensors and according to the correlation 25information stored in the storage device; a frequency analyzer which determines whether a component of a designated frequency extracted by performing a frequency analysis of a time series of the load measured by the load measurement unit exceeds a threshold value; and a designation processing unit which carries out designation processing for 30setting the component of the designated frequency to the threshold value or less in a case- 17 - where the frequency analyzer determines that the component of the designated frequency exceeds the threshold value, as specifically claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
April 29, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723